Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is effective as
of the 1st day of January 2010 (the “Effective Date”) between ATRICURE, INC., a
Delaware corporation (the “Corporation”) and David J. Drachman (the
“Executive”).

RECITALS

A. The Corporation and the Executive have entered into that certain Employment
Agreement, effective as of February 9, 2007 (the “Employment Agreement”),
pursuant to which the Corporation retained the Executive as President and Chief
Executive Officer.

B. The Corporation and the Executive now desire to amend the Employment
Agreement as provided in this Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto agree as follows:

1. Capitalized terms used but not defined in this Amendment No. 1 have the
meanings assigned such terms in the Employment Agreement.

2. The Corporation and Executive agree that Executive’s Base Salary for 2010
shall be four hundred twelve thousand dollars ($412,000) payable as set forth in
Section 5(a) of the Employment Agreement.

3. Section 9(b)(ii) of the Employment Agreement is hereby amended and restated
to read in its entirety as follows:

“(ii) Change of Control. In the event that (A) either the Company shall
terminate the employment of the Executive hereunder Without Cause or the
Executive shall terminate his employment hereunder for Good Reason and (B) the
related Notice of Termination shall have been given during a Change of Control
Period, the Executive shall, in addition to those rights provided under
Section 9(a), be entitled to a severance payment equal to (x) twenty-four
(24) months of the Executive’s then Base Salary, which amount shall be paid to
him during the twenty-four (24) month period following the Termination Date (the
“Severance Period”) in substantially equal installments, as and when regular
payroll payments are made by the Company to its employees plus (y) an amount
equal to Executive’s “target bonus” for the year in which the Termination Date
shall have occurred, which payment shall be made in a lump sum within ten
(10) days of termination of Executive. In such circumstances, during the
twenty-four (24) month Severance Period, the Executive shall also be entitled to
medical, dental, life insurance or similar “welfare” benefits substantially
similar in scope and cost to Executive as such benefits available to Executive
immediately prior to the Change in Control Period; provided that such benefits
shall be discontinued to the extent that Executive obtains employment providing
comparable benefits during such Severance Period. For purposes of the proviso in
the immediately preceding sentence, if Executive becomes employed by a new
employer, for Executive’s



--------------------------------------------------------------------------------

health and welfare benefits to be determined to be “comparable,” new employer
must maintain a major medical plan that does not limit, restrict or exempt
Executive or Executive’s dependents with respect to any pre-existing conditions
which were covered under the Company’s medical plan prior to Executive’s
termination of employment. Executive’s right to continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) shall be
provided at the earlier of the end of the twenty-four (24) month Severance
Period or the discontinuance of coverage because the Executive obtains
employment providing comparable benefits.”

4. Other than as set forth in this Amendment No. 1, all of the terms and
conditions of the Employment Agreement shall continue in full force and effect.

5. This Amendment shall be governed by and construed in accordance with the laws
of the State of Ohio, without reference to the conflicts of laws of the State of
Ohio or any other jurisdiction.

[signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to
Employment Agreement effective as of the date first above written.

 

ATRICURE, INC. By:  

/s/ Julie A. Piton

    Julie A. Piton    

Vice President, Finance and Administration and Chief Financial Officer

EMPLOYEE

      /s/ David J. Drachman

David J. Drachman

 

- 3 -